DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruetz et al. (7,144,391).
With respect to claim 1, Kruetz discloses a feminine hygiene product assembly, as shown in figure 1, comprising a master kit 20 comprising a plurality of subkits comprising a plurality of hygienic products 24 and 26. The hygienic products are positioned in an associated bag, as disclosed in column 4, lines 19-22, 24-25, and 28. Each hygienic product 24 and 26 has a respective function, as disclosed in column 3, lines 65-67. Each subkit addresses associated hygienic requirements of the user, as disclosed in column 2, lines 42-65.
With respect to claim 4, each subkit comprises at least one of a tampon 24 and a panty-liner 26, as shown in figure 1.
With respect to claim 7, each hygienic product 24 is sealably contained within a respective sleeve, as disclosed in column 5, lines 8-10.
With respect to claims 9-10, Kruetz discloses product and kit indicia, as disclosed in column 9, lines 36-60. The particulars of the indicia are considered to be printed matter that does not distinguish the claimed invention over the prior art.
With respect to claim 11, Kruetz discloses a box 22 configured for stowing the master kit, as shown in figure 4, lines 8-9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruetz et al. (7,144,391).
With respect to claim 2, Kruetz discloses all aspects of the claimed invention with the exception of the associated bag being re-sealable zipper storage type. Kruetz discloses the associated bag is a plastic bag, as disclosed in column 4, line 8. It is well-known that providing a plastic bag with a zipper top allows the bag to be opened and closed multiple times to allow selective access to the bag. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the associated bag of Kruetz a re-sealable zipper storage type to achieve the predictable result of a bag that is able to be opened and closed multiple times to allow selective access to the bag

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruetz et al. (7,144,391) in view of Bumpass et al. (2010/0000897).
With respect to claim 3, Kruetz discloses all aspects of the claimed invention with the exception of the associated bag being substantially transparent. Bumpass discloses a master kit of hygiene products, as shown in figure 1, and teaches using a transparent wrapper or bag so a user can view the products within the bag, as disclosed in paragraph [0074]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the associated bag of Kruetz substantially transparent, as taught by Bumpass, to allow a user to view the products in the bag.
 With respect to claim 8, Kruetz discloses all aspects of the claimed invention with the exception of the respective sleeve being substantially transparent. Bumpass discloses a master kit of hygiene products, as shown in figure 1, and teaches using a transparent wrapper or sleeve so a user can view the product within the sleeve, as disclosed in paragraph [0074]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the respective sleeve of Kruetz substantially transparent, as taught by Bumpass, to allow a user to view the product in the sleeve.
Allowable Subject Matter
Claim 20 is allowed.
Claims 5-6 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Kruetz, does not disclose the claimed invention. Kruetz discloses in column 2, lines 51-65, subkits comprising tampons, panty-liners, gloves, and finger covers. However, Kruetz does not disclose the additional claimed subkits of maxicare kits, emergent kits, starter kits, and travel kits. Kruetz does not contemplate the claimed combinations of products providing in the subkits. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents and Publications 5,579,916; 2005/0115855; and 2003/0136704 disclose kits comprising hygiene products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781